Name: Commission Regulation (EEC) No 1397/91 of 27 May 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 Avis juridique important|31991R1397Commission Regulation (EEC) No 1397/91 of 27 May 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community Official Journal L 134 , 29/05/1991 P. 0017 - 0018 Finnish special edition: Chapter 4 Volume 3 P. 0175 Swedish special edition: Chapter 4 Volume 3 P. 0175 COMMISSION REGULATION (EEC) No 1397/91 of 27 May 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community (3), as last amended by Regulation (EEC) No 1329/91 (4), and in particular Article 3 thereof; Whereas the British authorities have requested replacement in the list annexed to Regulation (EEC) No 55/87 of seven vessels that no longer meet the requirements laid down in Article 1 (2) of that Regulation; whereas the national authorities have provided all the information in support of the request required under Article 3 of Regulation (EEC) No 55/87; whereas scrutiny of this information shows that the requirements of the Regulation are met; whereas the vessels in question should be replaced in the list; HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 55/87 is amended as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 389, 30. 12. 1989, p. 75. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) OJ No L 127, 23. 5. 1991, p. 17. ANNEX The Annex to Regulation (EEC) No 55/87 is amended as follows: Vessels to be replaced: External identification Letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) UNITED KINGDOM SM 49 Challenger ECQE Shoreham 203 BM 37 Tennetje 2EAR Brixham 220 BM 25 Grey Flamingo 2SSN Brixham 162 FY 499 Tamarisk MAJC Fowey 102 LT 263 Our Lass MGSJ Lowestoft 65 PH 411 Silverstream MLRS Plymouth 118 TH 12 Robert Barge MLOT Teignmouth 159 Vessels replacing the abovementioned vessels: External identification Letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) UNITED KINGDOM NN 215 Seafalke A1 9955 Newhaven 220 BM 28 Sealady MMNL9 Brixham 219 FD 357 Susan Bird 2EDX Fleetwood 220 PW 14 Hammah Christine MNED4 Padstow 177 CT 266 Senex Fidelis 2UNK Lowestoft 221 PH 330 Admiral Gorden MKXW3 Plymouth 221 PH 440 Admiral Blake MHRP6 Plymouth 221